DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Guo et al. (US 2016/0141028).
Regarding claim 1, Guo et al. disclose a memory circuit (fig. 1 – 4 and all related texts) comprising: 
a bias voltage generator (global reference voltage generator 201, fig. 2) comprising a first current path (I1 through R1), a first voltage clamp device (PMOS in series with R1), and a first buffer (202, fig. 2), wherein 
the bias voltage generator is configured to receive a reference voltage (Vref Gen, fig. 2) and generate a first bias voltage (voltage output of sense amp of 201) based on a voltage difference between the reference voltage (Vref) and a first drive voltage (Voltage of R1, fig. 2), 
the first voltage clamp device (PMOS in series with R1) is configured to generate the first drive voltage based on the first bias voltage by applying the first drive voltage to the first current path (as shown in 201 of fig. 2), and 
the first buffer (210) is configured to receive the first bias voltage (gate voltage at 210) and generate a second bias voltage (voltage at node 255, fig. 2) based on the first bias voltage (gate voltage of PMOS 210); 
a second current path (current through device 206 in 203, fig. 2) comprising a resistance-based memory device (224); and 
a second voltage clamp device (devices 206, 222) configured to generate a second drive voltage (via collector resistors) based on the second bias voltage (SLVREF) and apply the second drive voltage to the second current path (as shown in 203, fig. 2).

Allowable Subject Matter
Claims 2-13 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the memory circuit as set forth above, further comprising, in combination, the features and limitations additionally claimed at least in claims 2-4, 7, 8, 11, 15-18 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 25, 2022